UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4822


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ENRIQUE CORONADO,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00073-JAB-1)


Submitted:   April 12, 2011                   Decided:   May 6, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arza Feldman, FELDMAN AND FELDMAN, Uniondale, New York, for
Appellant.    Ripley Rand, United States Attorney, Randall S.
Galyon, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Enrique        Coronado    appeals   his    conviction         and   sixty-

five-month      sentence      imposed     following      his       guilty     plea    to

conspiracy      to   distribute       cocaine,   in    violation      of    21   U.S.C.

§ 846 (2006).        On appeal, Coronado contends that the district

court plainly erred in accepting his guilty plea because the

factual    basis     was    insufficient      and     that   the    district       court

failed     to   adequately       explain      his     sentence.            Finding    no

reversible error, we affirm.

            Prior     to    accepting    a    defendant’s      guilty      plea,     “the

[district] court must determine that there is a factual basis

for the plea.”        Fed. R. Crim. P. 11(b)(3).               The district court

“need only be subjectively satisfied that there is a sufficient

factual basis for a conclusion that the defendant committed all

of the elements of the offense.”              United States v. Mitchell, 104
F.3d 649, 652 (4th Cir. 1997).                Upon review, we conclude that

the district court did not abuse its discretion in accepting the

offense conduct as set forth in the factual basis accompanying

the plea agreement as sufficient to support Coronado’s guilty

plea.     See id. (reviewing acceptance of guilty plea for abuse of

discretion); see also United States v. Kellam, 568 F.3d 125, 139

(4th Cir.) (stating elements of offense), cert. denied, 130 S.

Ct. 657 (2009).



                                          2
               Coronado         also     contends             that    his      sentence      was

unreasonable          because    the     district            court   failed    to    adequately

explain that sentence.                 In reviewing a sentence, we must first

ensure that the district court did not commit any “significant

procedural error,” such as failing to properly calculate the

applicable Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

sentence.       Gall v. United States, 552 U.S. 38, 51 (2007).                                The

district       court    is    not      required         to    “robotically      tick      through

§ 3553(a)’s every subsection.”                         United States v. Johnson, 445
F.3d 339, 345 (4th Cir. 2006).                           However, the district court

“must place on the record an ‘individualized assessment’ based

on     the    particular         facts        of       the    case    before        it.     This

individualized assessment need not be elaborate or lengthy, but

it must provide a rationale tailored to the particular case at

hand    and     adequate      to    permit         ‘meaningful        appellate       review.’”

United       States    v.    Carter,     564 F.3d 325,   330    (4th    Cir.    2009)

(quoting       Gall, 552 U.S.     at    50)       (internal     footnote       omitted).

With regard to a sentence within the Guidelines range,

       [g]enerally, an adequate explanation . . . is provided
       when   the  district   court  indicates   that  it   is
       “rest[ing] [its] decision upon the Commission’s own
       reasoning that the Guidelines sentence is a proper
       sentence   (in   terms   of   §   3553(a)   and   other
       congressional mandates) in the typical case, and that
       the judge has found that the case before him is
       typical.”


                                                   3
United States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010)

(quoting Rita v. United States, 551 U.S. 338, 357 (2007).

           Because counsel raises the claimed error for the first

time on appeal, we review for plain error.                 United States v.

Lynn, 592 F.3d 572, 577-78 (4th Cir. 2010); see United States v.

Olano,    507 U.S. 725,    732   (1993)     (detailing     plain     error

standard).      Our review of the record leads us to conclude that

the district court’s explanation, although brief, was adequate

under    Carter.        Thus,   the    district    court   did     not    commit

reversible procedural error in imposing Coronado’s sentence.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral    argument   because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       4